             Case 1:19-cr-00209-RMB Document 58 Filed 01/28/20 Page 1 of 1


                                     LAW OFFICE OF SAM A. SCHMIDT
                                                    115 BROADWA Y SUITE 1704
                                                      NEW YORK , N.Y. 10006
                                                              (212) 346-4666
                                                      FACSIMILE (212) 346-4668
                                                       e-mail lawschmidt@aol.com



   Sam A. Schmidt, Esq .




                                                                             January 25 , 2020

   Hon. Richard M. Berman
   United States District Court MEMO                                ENDORSED
   Southern District ofNew York
   500 Pearl Street                                                                    USDCSDNY
   New York, NY 10007                                                                  DOCUMENT
                                                                                       ELECTRO NI CALLY FILED
           Re: United States v. Terrance Morgan                                        DOC #:
               19 Cr. 209 (RMB)                                                        DATEF-IL-ED
                                                                                                 - : l-..
                                                                                                       /1,          /1i>
                                                                                                                     1--2,.0
                                                                                                         _ f .........   -
   Dear Hon. Judge Berman:

         The sentencing hearing is presently scheduled for February 25 , 2020. I am
   requesting that sentencing be adjourned until the week of March 23, 2020.

         At the last appearance, I informed your Honor that I was scheduled to start a
   three week RICO trial on February 3, 2020 and may not be able to submit my
   sentencing letter and documents in a timely fashion. Because of certain issues,
   including Mr. Morgan's background and immigration status, and the difficulty we
   have had in obtaining his records, I will not be able to complete my sentencing
   submission in a timely manner.

        With no opposition by the governmtnt, I respectfully request that your
   Honor adjourn the sentence to the week o4March 23 , 2020.
::,c111Mu i s "'~ 011 rn../ ~ I//" /;11 o~ o
qf:   ,:.30 cam,       ttut~<-           ~'"'"~j&~j         I)..,

j$ ,lt.1e. 3/1~/:,0~'0. cS-ovtt'~~,J,-                                Sincerely,
                                                                             Isl
~yJ,w,I ~~; OVI i ~ ,I "4 e. .3 (, 3 /, 0.2 0,
                                                                      Sam A. Schmidt

SO ORDERED:            ~                            ~
Date: 1/aebo:10 ~4~ If. J,buAI
                           Rit hard M. Berman. U.S.D.J.
                                 -   ~   ·-   -·-
